DETAILED ACTION
Claim Status
Claims 1-20 are pending and subject to election restriction requirement.
Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a gene-activated material comprising a scaffold and at least one nucleic acid, wherein the nucleic acid is bound with the scaffold or wherein the nucleic acid is unbound and located on the surface of the scaffold., classified in A61L 27/54.
II. Claims 15-20, drawn to a method for producing a gene-activated material comprising forming a solution comprising a solid scaffold and nucleic acids in a ratio of not less than 100 ng of the nucleic acids per 1 mg of scaffold and incubating the solution for not less than 4 hours at a temperature of about 37°C, freeze drying the resulting scaffold containing the nucleic acids, the by producing a scaffold comprising unbound nucleic acids on a surface of the scaffold; and/or forming a solution comprising substrates for scaffold formation and a complexing compound thereby forming a functionalized scaffold, and mixing the functionalized scaffold with at least one nucleic acid, thereby forming a scaffold comprising a bound nucleic acid, classified in A61L  27/46.
The inventions are independent or distinct, each from the other because:
	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)) such as compression molding along with vacuum drying and the presence of a porogen to form the scaffold.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art 	due to their 	recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	This application contains claims directed to the following patentably distinct species 
Group I.  Generic Claim: 1
	Species 1. Claims 1-4: A single type of nucleic acid interaction:  Applicant is required to elect a single type of 

	Species 2. Claims 5-12: A material making up the scaffold.  Applicant is required to elect a type of material making up the scaffold selected from the group consisting of beta-tricalcium phosphate, octacalcium phosphate, calcium phosphate, allogenic demineralized bone matrix, xenogenic demineralized bone matrix, deproteinized bone matrix, hydroxyapatite and collagen, or a copolymer of lactic and glycolic acids.
	The species are independent or distinct because the different type associationg of nuleic acid to the scaffold and the different types of scaffold results in different release patterns, and different degradation patterns.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 15 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and mechanisms of action.  In addition, these species are not obvious variants of each other based on the current record. 
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617